Bell Microproducts Announces Preliminary Second Quarter 2009 Sales of $708 Million San Jose, California – July 13, 2009 – Bell Microproducts Inc. (OTC: BELM.PK), one of the world’s largest value-added distributors of storage and computing technologies, today announced preliminary results for its second fiscal quarter ended June 30, Key Q2 2009 preliminary financial highlights: · Second quarter sales were approximately $708 million, a decrease of 24% compared to Q2 2008, and, compared to estimated Q1 2009 sales of approximately $714 million, a decrease of 1%.The decline in sales from the prior year was primarily due to the major global economic slowdown and significant currency exchange rate changes.Excluding the effect of currency exchange rate changes, Q2 sales decreased 17% compared to Q2 2008. · Due to significant steps taken in late 2008 and early 2009, operating expenses have been reduced significantly in the past two quarters.Compared to the fourth quarter of 2008, professional fee spending declined approximately 50% and operating expenses (excluding professional fees) were down more than 20%. · The Company successfully reduced accounts receivable by 2% and inventory by 8% compared to Q1 2009. · Through tight asset management, the Company was able to generate significant cash to further reduce its outstanding debt.Total debt declined 8% from approximately $370 million at the end of the first quarter to approximately $340 million at the end of the second quarter. “We saw signs of a stabilized demand for our products in the second quarter,” said W.
